Carpinello, J. (dissenting).
A review of the evidence presented at trial, read in conjunction with each of the jury’s answers to all of the questions on the verdict sheet, compels the conclusion that there is simply insufficient evidence to support the ultimate determination that defendant Russell J. Firman’s decision to discharge plaintiff from the emergency room on the morning of January 14, 2003 caused her any injury. In any event, the verdict is against the weight of the evidence.
To recover damages for medical malpractice, a plaintiff must establish both a deviation or departure from accepted medical practice and that such deviation or departure was a proximate cause of the plaintiffs injuries (see e.g. Vaughan v Saint Francis Hosp., 29 AD3d 1133, 1136-1137 [2006]; Turcsik v Guthrie Clinic, Ltd., 12 AD3d 883, 886 [2004]; Valentine v Lopez, 283 AD2d 739, 741 [2001]). Based on the testimony of plaintiffs expert, Allan Hausknecht, the jury could have determined that Firman deviated from accepted medical care when he discharged plaintiff from the emergency department. In our view, however, neither Hausknecht’s testimony nor any other proof credited by the jury demonstrated the requisite causal nexus between this particular departure and any injury suffered by plaintiff (cf. Valentine v Lopez, supra).
According to Hausknecht, Firman should have admitted plaintiff into the hospital for 24 hours of observation, during which time it would have been clear that she was having a stroke and she could have received a thrombolytic agent such as Heparin or Lovenox. Specifically, according to Hausknecht, because plaintiff was not admitted and treated with “an anticoagulant of some sort or another . . . she probably had a little larger stroke than she should have had if she was properly treated,” although he readily acknowledged that “[i]t’s very *489hard to quantify.”1 Notably, no other hospital-based treatment options were testified to by Hausknecht.
Proof submitted by the defense established that these particular thrombolytic agents have not been used for many years to treat ongoing strokes because they have not been proven to be effective and actually increased the risk of complications. Importantly, the jury clearly credited this proof as it found, in response to a specific question, that Firman’s failure to administer such agents was not a departure from reasonable medical care. The jury also found that Firman’s failure to diagnose plaintiffs stroke, while a deviation from reasonable medical care, did not cause her injury.2 Thus, the only possible causal nexus between plaintiffs discharge and any injury arising from the discharge had to have been based on this theory of administering a thrombolytic agent that was not a tissue plasminogen activator (hereinafter TPA); however, the jury specifically found no malpractice stemming from the failure to administer these drugs. Thus, there is nothing in the record to connect the finding of malpractice due to discharging plaintiff and the worsening of her injuries.
To the extent that the majority points out that defense witness Joel Bartfield testified that thrombolytic agents “decrease the likelihood of clot formation” and some neurologists would use Heparin or aspirin to prevent more blood clots from forming, his testimony was in response to a question about past practices of physicians, namely, “before the approval [of TPA] by the [Food and Drug Administration] in [the] mid 1990s.” So limited, this testimony does not support the verdict. Nor is the majority’s reliance on Bartfield’s cross-examination testimony at all instructive on the disputed issue before this Court. The questions and answers during cross-examination surrounding Heparin and Lovenox plainly relate to causes of strokes and have nothing to do with treatment. Thus, his testimony did not directly or impliedly “acknowledge[ ] a medically recognized effect of such treatment that supports the jury’s implicit finding that plaintiff would have benefitted if she had stayed in the hospital, been diagnosed with a stroke and treated with a thrombolytic agent” or in any way remotely imply, as found by the majority, “that administration of a thrombolytic agent can *490have a beneficial effect after an ischemic stroke.” In short, Bartfield never opined or implied anything of the sort.
Absent any evidentiary basis for concluding that Firman’s discharge of plaintiff was a proximate cause of her injuries, the verdict against him cannot stand (see Rampe v Community Gen. Hosp. of Sullivan County, 241 AD2d 817, 819 [1997], Iv denied 91 NY2d 806 [1998]). Even considering the evidence in a light most favorable to plaintiff, since the jury found that there was no deviation of care in failing to administer a non-TPA thrombolytic agent and that Firman’s negligence in failing to diagnose the stroke did not cause her injury, “there is simply no valid line of reasoning . . . [that] could possibly lead ... to the conclusion” (Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; accord Imbierowicz v A.O. Fox Mem. Hosp., 43 AD3d 503, 505 [2007]; Cramer v Benedictine Hosp., 301 AD2d 924, 928-929 [2003]) that Firman’s discharge of her was a substantial factor contributing to the severity of her injuries. Consequently, Firman’s motion to set aside the verdict on this ground should have been granted.
In order to preserve this verdict, plaintiff now attempts to characterize Firman’s failure to administer thrombolytic therapy as a “consequence” of his failure to admit her to the hospital rather than an independent act of negligence. In other words, according to plaintiff, “[y]ou cannot treat that which you have not diagnosed.” This contention, which has persuaded the majority, is nothing more than an ad hoc postverdict rationalization. First, it ignores the jury’s finding that Firman’s negligence in failing to diagnose the stroke did not cause injury. Additionally, the failure to administer a thrombolytic agent was included on the verdict sheet as an independent act of negligence and was specifically rejected by the jury. Plaintiffs attempt to massage the proof at trial to support this theory of liability on appeal should not be countenanced. Moreover, if, as now argued by plaintiff and accepted by the majority, Firman could not treat what he did not diagnose, then there was no reason to include any question pertaining to the administration of a thrombolytic agent on the verdict sheet in the first place.
Ultimately, what this case really boils down to is an inconsistent verdict. While Firman admittedly failed to object to the verdict prior to the jury’s discharge (see e.g. Barry v Manglass, 55 NY2d 803, 805-806 [1981]), there was nonetheless an objection to “the deviation questions” contained on the verdict sheet. Even assuming that the issue of inconsistent verdict is not sufficiently preserved, “this is a distinction without a difference in this case since the claim that the verdict is against the weight of *491the evidence is preserved and we find it has merit” (Lockhart v Adirondack Tr. Lines, 305 AD2d 766, 767 [2003]; see Skowronski v Mordino, 4 AD3d 782, 782 [2004]; Bendersky v M & O Enters. Corp., 299 AD2d 434, 435 [2002]; Simmons v Dendis Constr., 270 AD2d 919, 920-921 [2000]). In our view, the evidence concerning whether Firman’s negligence in discharging plaintiff caused damages so preponderated in favor of him that the jury could not have reached its verdict on any fair interpretation of it (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]).
On this issue, it must be emphasized that the gravamen of plaintiffs case was that TPA should have been administered by the first treating emergency department physician, defendant James E Newman. Charitably stated, this theory, as presented through Hausknecht’s testimony, was seriously undermined at trial and was ultimately rejected by the jury as a basis for liability because plaintiff did not present in time for TEA to be safely administered. With the crux of the case destroyed, the remaining proof was presented in an attempt to establish that other separate acts of negligence occurred. These separate theories of negligence were mostly rejected by the jury (i.e., the jury found that Firman’s negligent failure to diagnose the stroke did not cause damage, that Firman did not deviate from reasonable medical care in his examinations of plaintiff, and that Firman did not deviate from reasonable medical care in failing to administer a thrombolytic agent).
Since no treatment other than administering a non-TFA thrombolytic agent was discussed by Hausknecht, there is a complete dearth of evidence to sustain the finding of causation as a result of the negligent discharge. As noted previously, Hausknecht testified that plaintiff “probably [would have] had a little larger stroke than she should have had” if a thrombolytic agent had been administered to her following her admission into a hospital. But plaintiff offered no evidence whatsoever to differentiate between the injuries attributable to the stroke itself and those attributable to the failure to admit. The jury therefore was left to speculate on this issue (see e.g. Migliaccio v Good Samaritan Hosp., 289 AD2d 208, 209 [2001], Iv denied 98 NY2d 607 [2002]; Prete v Rafla-Demetrious, 224 AD2d 674, 676 [1996]; Kennedy v Peninsula Hosp. Ctr., 135 AD2d 788, 792 [1987]; cf. Valentine v Lopez, 283 AD2d at 742).
Additionally, the reliability of Hausknecht’s opinion was severely undermined by the events that actually transpired that day. Hausknecht opined that plaintiff should have been admitted for a 24-hour period of observation during which time a thrombolytic agent could have been administered. Tellingly, *492plaintiff was evaluated by her own primary care physician on the afternoon of January 14, 2003 and was admitted into a hospital that day where a stroke was diagnosed. At no time during this 24-hour period did any physician administer a thrombolytic agent. Had plaintiff not received additional medical care that very day and had she not in fact been admitted into a hospital within the 24-hour period of observation discussed by Hausknecht, and had she been administered a thrombolytic agent that day, then his testimony about the appropriate protocol might carry some weight. Because no other physician prescribed a thrombolytic agent, his opinion is without factual support. For these reasons, in addition to being legally insufficient, we do not find that any fair interpretation of the evidence can support the verdict.
Malone Jr., J., concurs.
Ordered that the order and judgment are affirmed, without costs.

. Indeed, Hausknecht testified that the question of whether Firman’s “deviations” caused plaintiffs injury was “a much more difficult question to answer.”


. While Heparin was ultimately administered, it was done so on January 16, 2003 (i.e., outside the 24-hour period discussed by Hausknecht) as a prophylactic measure in response to a protein C deficiency and not as treatment for the stroke.